                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        VACC, INC.,
                                   7                                                        Case No. 18-cv-03454-JCS
                                                       Plaintiff,
                                   8
                                                v.                                          ORDER REGARDING MOTIONS TO
                                   9                                                        FILE EXHIBIT TO COMPLAINT
                                        JON BYRON DAVIS,                                    UNDER SEAL
                                  10
                                                       Defendant.                           Re: Dkt. Nos. 7, 29
                                  11

                                  12          For the reasons stated in the November 27, 2018 declarations of Darryl Woo and Pei Hsien
Northern District of California
 United States District Court




                                  13   Ren, Plaintiff VACC, Inc.’s second administrative motion to file under seal (dkt. 29) is

                                  14   GRANTED, and the proposed redactions to the settlement conference transcript may remain under

                                  15   seal. VACC’s first administrative motion to file the entire transcript under seal (dkt. 7) is

                                  16   GRANTED with respect to those proposed redactions only, but is otherwise DENIED. VACC

                                  17   shall file a public redacted version of the transcript no later than December 4, 2018.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 28, 2018

                                  20                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  21                                                    Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
